DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea 12/26/2017.
Specification
The abstract of the disclosure is objected to because the abstract contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 06/19/2020 are accepted by the examiner.
Allowable Subject Matter
Claims 1-6 are allowed.
As of claim 1, the closest prior art Lee et al. (US 20150103318 A1) teaches a stereoscopic image apparatus that is capable of minimizing loss of optical energy and improving quality of a stereoscopic image. As shown in FIG. 5, light, having been emitted from an image surface 19 and passed through a projection lens 20, is incident upon polarizing beam splitters (PBS) 21 and 22 in a state in which the light has a P-polarization and an S-polarization in a mixed state.  The polarizing beam splitter denoted by reference numeral 21 will be referred to as a first polarizing beam splitter and the polarizing beam splitter denoted by reference numeral 22 will be referred to as a second polarizing beam splitter. The polarizing beam splitters 21 and 22 may not be formed in a single flat plate shape. The polarizing beam splitters 21 and 22 may be formed such that a section defined by the polarizing beam splitters 21 and 22 are bent. The center of the polarizing beam splitters 21 and 22 may be located on an optical axis of incident light. The first polarizing beam splitter 21 and the second polarizing beam splitter 22 may be connected to each other. The first polarizing beam splitter 21 and the second polarizing beam splitter 22 may be disposed such that the first polarizing beam splitter 21 and the second polarizing beam splitter 22 face in different directions. Lee does not anticipate or render obvious, alone or in combination, a tilted mirror comprising a central region including a hole for allowing the light to pass therethrough, and a peripheral region including one surface having a concave tilted structure and the other surface having a planar structure; a concave mirror comprising a central region including a hole having a size capable of encompassing the tilted mirror, and a peripheral region having an entirely concaved bending structure; and a planar mirror comprising a central region including a hole therein, and a peripheral region having a flat doughnut structure, wherein the changing mirror, the tilted mirror, the rotating mirror and the planar mirror are arranged such that the light of which path is changed by the changing mirror passes through the central region of the tilted mirror, the light directs onto the rotating mirror, the light is reflected toward the one surface of the peripheral region of the tilted mirror, the light is reflected toward the peripheral region of the planar mirror, the light is reflected onto the concave mirror, and the light passes through the central region of the planar mirror, and wherein the concave mirror encloses the tilted mirror under the rotating mirror. 
Claims 2-6 are allowed as being dependent on claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Beardsley et al. (US 20170268927 A1) teaches a spectrograph that includes camera focusing optics with a primary mirror having a cocaved-shaped reflective mirror surface, a secondary mirror having a convex-shaped reflective mirror surface and positioned to receive light reflected by the primary mirror, a tertiary mirror having a concave reflective mirror surface and positioned to receive light reflected by the secondary mirror, and a field correcting lens comprising a convex lens surface in combination with a concave lens surface, wherein light received by said field correcting lens from said tertiary mirror enters said convex lens surface, traverses said field correcting lens, and exits from said concave lens surface. The optional field correcting lens is positioned such that the primary mirror, secondary mirror, tertiary mirror, and the field correcting lens share the common parent vertex axis;
- Prior Art LIM et al. (US 20160301920 A1) teaches a stereoscopic image device and a method for providing a stereoscopic image and, more specifically, to a stereoscopic image device and a method capable of providing a stereoscopic image, which can provide high-quality stereoscopic image by using two projectors and devices related thereto. To this end, the present invention provides the stereoscopic image device and the method for providing the stereoscopic image, the device comprising: a first polarizing beam splitter for reflecting, in first and second directions according to polarizing components, the incident light received along a firth path and transmitting the same in a third direction; a first reflection member for reflecting, in a screen direction, the light reflected from the first polarizing beam splitter; a second polarizing beam splitter for reflecting, in the first and second directions according to the polarizing components, the incident light received along a second path and transmitting the same in the third direction; and a second reflection member for reflecting, in the screen direction, the light reflected from the second polarizing beam splitter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882